        Case 2:20-cv-00943-KJN Document 13 Filed 11/02/20 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    DARILYN MARIE KNAK,                              No. 2:20-cv-00943 AC
12                      Plaintiff,
13           v.                                        RECUSAL ORDER
14    ANDREW SAUL, Commissioner of Social
      Security,
15
                        Defendant.
16

17

18          Upon examination of the above-captioned action, the undersigned judge disqualifies

19   herself. Good cause appearing, IT IS HEREBY ORDERED that the undersigned recuses herself

20   from the above-captioned case.

21          IT IS FURTHER ORDERED that the Clerk of Court reassign this case to another judge

22   for all further proceedings and that the Clerk of Court make appropriate adjustment in the

23   assignment of civil cases to compensate for this reassignment.

24   DATED: November 2, 2020

25

26

27

28
                                                      1
